Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Examiner thanks Applicant for the amendment made to claim 35 in order to overcome the previous claim objection, withdrawn herein. As discussed in the interview with Applicant’s Representative, Andrew Karp, on 10/3/2022, the supplemental response filed on 10/3/2022 serves as a replacement for the response originally filed 9/14/2022. 
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “the Office Action points to no evidence in the asserted references for the claimed rail”, and “the shape of the suction cups 8 and unknown part 7 are unknown”, and “the Office Action points to no evidence in Cortesi that that the rails 4 extend substantially parallel to the edge of the support” (Pages 5-6), Examiner has carefully considered but has not found persuasive. In the previous Office Action, Examiner pointed to element 4 regarding the claimed rail(s), and referenced Figure 1 of Cortesi to direct Applicant to the structure of elements 7, 8, and 4. Examiner also referenced Col. 2, lines 1-8 and 17-20 of Cortesi regarding the disputed structures; Col. 2, lines 1-8 disclose suction cups 8, which are mounted in parallel to hinged arms 71 (of element 7), and wherein Col. 2 lines 17-20 disclose guide rails 5 on which a carriage or slide 5 is shiftable. 
Claim 26 recites: 
“a support for a glass laminate comprising a surface and an edge wherein the glass laminate comprises a glass sheet and a non-glass substrate;
a rail disposed adjacent to the support and extending substantially parallel to the edge of the support;”
Examiner has provided Reference Drawing 1 below, which is a simplified and annotated Figure 1 of Cortesi. Element 7 is labelled in Cortesi Figure 1, wherein the hinged arms 71 and suction cups 8 extend from element 7. Elements 7 and 8 comprise the support for the glass plate L. Rail 4 is adjacent to the support and extends along arrow B, which is parallel to both arrows A1 and A2. 

    PNG
    media_image1.png
    405
    711
    media_image1.png
    Greyscale

Reference Drawing 1
	Thus, the limitations as argued by Applicant are within the prior art, as asserted in the previous office action, and the previous grounds of rejection are maintained. Claim 26-28, 30, 31, 33-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (US 3187467) in view of Weber (US 1850432), as applied below. Claims 29 and 37 remain rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (US 3187467) in view of Weber (US 1850432), as applied to claims 28 and 26, and in further view of Fohrenbach (US 1848470). 
	Upon consideration of the claims, Examiner has determined that dependent claim 32 contains allowable subject matter. The previous grounds of rejection has been withdrawn and claim 32 is objected to herein. Please see below. 
Claim Objections
Claim 26 is objected to because of the following informalities:  Please amend the limitation reciting” a support for the glass laminate comprising a surface and an edge wherein…” to include, for example, a comma, thus reciting “a support for the glass laminate comprising a surface and an edge, wherein…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-28, 30, 31, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (US 3187467) in view of Weber (US 1850432).
Regarding claim 26, Cortesi (US 3187467) discloses an apparatus for finishing a cut edge of a glass laminate (see edge grinding, Col. 1, lines 10-12), the apparatus comprising:
a support for a glass laminate comprising a surface and an edge wherein the glass laminate comprises a glass sheet and a non-glass substrate (see elements 7 and 8, Figure 1; see glass plate, and Col. 2, lines 1-8 ; furthermore, Examiner recognizes the intended use of the invention with a type of workpiece, i.e. a glass laminate. However, the invention of Cortesi reads onto the claimed invention in terms of the structure the apparatus is limited to);
a rail disposed adjacent to the support and extending substantially parallel to the edge of the support (see rails 4 and Col. 2, lines 17-20; please also refer to Reference Drawing 1 regarding the parallel arrows; Examiner notes that there are multiple edges of the support, i.e. longitudinal edges extending horizontally and vertically, both of which are parallel with portions of the rail);
a carrier coupled to the rail (see carriage 5 and Figure 2; see also Col. 2, lines 17-20 disclosing the guide rails 4 on which the carriage 5 is shiftable); and
a finishing tool coupled to the carrier (5) and comprising an abrasive surface positioned adjacent to the edge of the support (see grinding head 6 and grinding wheel M; see Figures 1 and 2);
wherein the carrier is translatable along the rail to translate the abrasive surface of the finishing tool relative to the edge of the support (see Col. 2, lines 17-27; wherein the carriage 5 translates along the rail independent of the support shown in Figure 1);
and wherein the carrier is adjustable to orient the abrasive surface of the finishing tool relative to the support (wherein there are multiple modes of orientation of the grinding wheel, including wherein turret 9 is rotatably disposed on ball bearings 52, and the grinding tool is located on the turret 9, see Col. 2, lines 33-40; additionally, arm 3 supporting rail 4, carriage 5, and grinding head 6 revolves about column 2, such that the grinding apparatus may revolve around thereabout, see Col. 1, lines 28-41; wherein the grinding apparatus is also inclinable and movable along rail 4; wherein the claimed function of the carrier being adjustable to orient the abrasive surface is met).
Although Cortesi discloses manipulation of the grinding tool and surface relative to the glass plate workpiece, including both revolving and rotating of the grinding head, Cortesi does not explicitly teach a specific angular range of articulation of the grinding tool abrasive surface, and that the abrasive surface is disposed in a manner such that the angle formed between the carrier and abrasive surface is along a plane parallel with the upper (or lower) surface of the support. Specifically, Cortesi does not explicitly teach adjusting the abrasive surface on the carriage such that  an angle that is greater than 0o and less than 90o is formed between the abrasive surface and the edge of the support, measured along a plane parallel to the surface of the support. 
However, from the same or similar field of endeavor of finishing edges of glass sheets and plates, Weber teaches a grinding tool abrasive surface that is adjustable by a carrier element such that an angle that is greater than 0o and less than 90o is formed between the abrasive surface and the edge of the support, measured along a plane parallel to the surface of the support (see Figures 11-13; wherein the sheet 82 is polished by elements rotating in a horizontal plane/in a plane parallel or substantially parallel to the plane of the of the edge being finished, see page 4, lines 29-42; wherein the sheets 82 are supported by upstanding edge portions 8 and clamping means 7, i.e. a support surface, see page 5, lines 87-96 and 105-111; wherein the tool having abrading wheel 41 is provided to have either a forward edge, rear edge, or face operate on the edge of sheet 82; wherein the polishing element 41 is movable in a vertical plane, i.e. in a plane defined by the support of sheet 82; see page 3, lines 78-115; see also Figures 2, 3, 5, and 11-13). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Weber to modify how the abrasive surface of Cortesi contacts the glass sheet, by further incorporating an angular relationship between abrasive surface disposition and the support surface into Cortesi. Cortesi already presently discloses revolving movement of the grinding tool about column 2, using the arm bracket 3, in addition to both rotation of turret (9) about pivot bolt 10 and inclination adjustment via handle 11. Cortesi shows the circumferential edges of the abrasive surface coming into contact with the glass plate, and intimates that the articulation of the grinding wheel beneficially allows the entirety of the useful abrasive to be consumed (Col. 4, lines 62-71), but is silent regarding the angular range of articulation and claimed planar relationship.
By incorporating this additional feature of control as taught by Weber, and thus additionally grinding on the front surface of wheel M (i.e. the angle measured in a plane parallel to the support surface), the finished appearances of the workpieces are further refined while also allowing a user to employ alternative surface areas of the abrasive tool, which impart varying pressure means; see page 1, lines 79-92, page 4, lines 30-47 of Weber. This incorporation of a specific angular range and contact between the abrasive surface and workpiece provides an adaptable grinding wheel which may be adjusted according to preferred surface refining. This permits various types of workpieces to be finished, thus beneficially increasing the versatility of the apparatus. This modification would be recognized as using a known technique, i.e. controlling the angular position of the abrasive surface of a sheet grinding tool relative to the support, in order to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 27, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the finishing tool comprises a first axis perpendicular to the abrasive surface, a second axis perpendicular to the first axis, and a third axis perpendicular to each of the first axis and the second axis (wherein the grinding head of Cortesi as modified by the claim combination statement of claim 26 has an abrasive surface which can be used as shown in Figure 3 in Cortesi and Figures 11-13 of Weber, and the tool has three axes).
Regarding claim 28, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the first axis of the finishing tool is a rotational axis of the abrasive surface of the finishing tool (wherein the tool may be rotated about its central axis, see Figure 1 of Cortesi for reference).
Regarding claim 30, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the carrier is adjustable to rotate the finishing tool about the second axis to adjust an angle between the abrasive surface of the finishing tool and the surface of the support (wherein the second axis is the axis about which the grinding tool rotates to adjust the incline angle, i.e. pivoting about an axis parallel to shaft 16), wherein the angle is measured along a plane perpendicular to the surface of the support and including the first axis (wherein the carrier 5 is adjustable to incline the grinding tool, see Col. 1, lines 34-41, Col. 2, lines 50-55, Col. 3, lines 68-71, Col. 4, lines 55-71; wherein the incline angle is adjusted in a plane perpendicular to arrows A1 and A2 of RD1 and perpendicular to the rotational axis of the grinding wheel, i.e. coming out of the page in Figure 3).
Regarding claim 31, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the carrier is adjustable to rotate the finishing tool about the third axis to adjust the angle between the abrasive surface of the finishing tool and the edge of the support, wherein the angle is measured along a plane parallel to the surface of the support (Cortesi: wherein turret 9 is rotatable on bolt 10 on carriage 5, providing rotation to the grinding tool, see at least Col. 2, lines 33-40 and claim 1; wherein the carriage 5 is rotatable about the central column 2, on arm 3; please also refer to the combination statement of claim 26; wherein the third axis is in the vertical direction, perpendicular to arrows A1 and A2 of RD1).
Regarding claim 33, the combination of prior art as applied above teaches the claimed invention, and further teaches the carrier (5) comprises a body (Cortesi: see Figure 3, body of carriage 5), a first arm (9) coupled to the body, and a second arm (cradle 15 mounted to pins 13 and bushings 14) coupled to the first arm (see Figures 3 and 5); and
the finishing tool is coupled to the second arm of the carrier (wherein the grinding tool is mounted on the cradle 15 on pins and bushing 13, 14, coupled to the turret 9).
Regarding claim 34, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the second arm (Cortesi: cradle 15 mounted via pins and bushings 13, 14) of the carrier (5) is rotatable about an axis of the second arm to adjust an angle between the abrasive surface of the finishing tool and the surface of the support (Cortesi: wherein the cradle 15 is able to pivot about an axis parallel to the longitudinal axis of shaft 16 due to the supporting member 18 raising and lowering the cradle in order to adjust the inclination of the grinding tool, i.e. at an angle between the abrasive surface and the surface of support 7).
Regarding claim 35, the combination of prior art as applied above teaches the claimed invention, and further teaches wherein the first arm (9) of the carrier (5) swings in an arc about the body to adjust the angle between the abrasive surface of the finishing tool and the edge of the support (Cortesi: wherein the turret 9 is rotatably provided on the carriage 5, and the turret rotates in an arc; please also refer to the combination statement of claim 26, wherein the tool is adjustable as seen in Figures 11-13 of Weber).
Regarding claim 36, the combination of prior art as applied above teaches the claimed invention, and further teaches comprising a vacuum system to draw a vacuum at the surface of the support to secure the glass laminate to the surface of the support (Cortesi: see suction cups retained by a vacuum, Col. 1, lines 24-27, Col. 2, lines 4-7, Col. 4, lines 51-55) .
Claims 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortesi (US 3187467) in view of Weber (US 1850432), as applied to claims 28 and 26 above, and in further view of Fohrenbach (US 1848470).
Regarding claim 29, the combination of prior art as applied to claim 28 above teaches the claimed invention. However, modified Cortesi does not explicitly teach wherein the abrasive surface of the finishing tool is non-planar.
However, from the same or similar field of endeavor of finishing and operating on the edges of glass sheets, Fohrenbach teaches wherein the abrasive surface of the finishing tool is non-planar (please refer to the conical shape of wheel 25, as well as page 1, lines 85-91 and page 3, lines 13-16, in addition to Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fohrenbach to substitute a conical grinding head for the grinding head of modified Cortesi. Both inventions are directed towards operating on the edge of a glass sheet or plate, while incorporating elements of tilting either the workpiece or grinding tool; see Page 1, lines 9-17 of Fohrenbach in addition to the claim rejection of claim 26. The adaptation of implementing a conical grinding face, i.e. a non-planar abrasive surface, also permits a user to selectively employ different abrasive surface areas which may be larger or smaller depending on the desired effect. This modification would be recognized a using a known technique or structure, i.e. a conical abrasive surface in the context of machining edges of glass sheets, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 37, the combination of prior art as applied to claim 26 above teaches the claimed invention, and further teaches wherein the finishing tool comprises a rotary tool comprising a rotational axis (please see central axis of the tool M of Cortesi). 
However, modified Cortesi does not explicitly teach the abrasive surface comprises an apex and is tapered in a direction outward from the apex toward a periphery of the abrasive surface.
However, from the same or similar field of endeavor, Fohrenbach teaches the abrasive surface comprises an apex and is tapered in a direction outward from the apex toward a periphery of the abrasive surface (please refer to the conical shape of wheel 25, wherein there is an apex within the conical shape that tapers outward, as well as page 1, lines 85-91 and page 3, lines 13-16, in addition to Figures 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Fohrenbach to substitute a conical grinding head for the grinding head of modified Cortesi. Both inventions are directed towards operating on the edge of a glass sheet or plate, while incorporating elements of tilting either the workpiece or grinding tool; see Page 1, lines 9-17 of Fohrenbach in addition to the claim rejection of claim 26. The adaptation of implementing a conical grinding face, i.e. a non-planar abrasive surface, also permits a user to selectively employ different abrasive surface areas which may be larger or smaller depending on the desired effect. This modification would be recognized a using a known technique or structure, i.e. a conical abrasive surface in the context of machining edges of glass sheets, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of Cortesi in view of Weber does not teach, suggest, or render obvious the rotatable rail about a longitudinal axis of the rail to adjust an angle between the abrasive surface of the finishing tool and the surface of the support, wherein the angle is measured along a plane perpendicular to the surface of the support and including the first axis, disposed in and functioning as required by the claim, in combination with additional elements of the claim scope. Incorporating an additional rotational feature to the rail (4) of modified Cortesi, along a plane perpendicular to the surface of the support, would be redundant to the presently modified articulation of the abrasive surface. For the aforementioned reasons, allowable subject matter is indicated herein.
Examiner notes that if claim 32 and intervening claim 27 are incorporated into the independent claim, Applicant should revise the unincorporated dependent claims to reflect proper dependency and ensure that antecedent basis issues do not arise. Specifically, the recitations of angles, planes, and axes should be amended to reflect appropriate antecedent basis when necessary. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723